DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard to claims 1-9 and 12-18, and 20, the prior art does not disclose a selfie camera system with the combination of limitations specified in the claimed invention, specifically the limitations of:
the attachment apparatus including an electroadhesion device that includes: a compliant film comprising one or more electrodes disposed in an insulating material, the insulating material including a chemical adhesive applied to at least one side of the insulating material; a power supply connected to the one or more electrodes; a sensor integrated into the electroadhesion device, the sensor configured to collect sensor data measuring one or more characteristics of the surface; and a digital switch in communication with the sensor, the digital switch configured to control an adjustable voltage output of the one or more electrodes based on the sensor data, the adjustable voltage output of the one or more electrodes generating an electroadhesive force that secures the electroadhesion device to the surface, as stated in claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
	
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs